Citation Nr: 1024889	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 
1979 to October 1979, and on active duty from January 1980 to 
March 1983.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a July 2008 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in St. Paul, Minnesota (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to service connection for a 
heart disorder.  Specifically, he claims that he had a 
preexisting heart condition that was aggravated by military 
service.  Based upon its review of the Veteran's claims file, the 
Board finds that there is a further duty to assist the Veteran 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

In various written statements and at a May 2010 Board hearing, 
the Veteran testified that four weeks into his military training 
he had a heart murmur and was sent to the Beaufort Naval Hospital 
during his first period of service starting in May 1979.  He was 
put on alert for medical risk, however, passed his second 
physical fitness test, and continued his training.  The Veteran 
stated that he went active duty in January 1980, and over the 
next two years, he went to sick bay about 7 to 8 times 
complaining of heart problems.  He further stated that he 
recently found out that he has congenital cardiomyopathy.  He 
contends that his preexisting heart condition was aggravated by 
his military service.

In the report of medical history, conducted pursuant to his 
January 1980 enlistment examination, the Veteran answered 
positive for shortness of breath, pain or pressure in chest, 
palpation or pounding heart, and heart trouble.  It was also 
noted that the Veteran was evaluated for heart murmur at boot 
camp.  After a cardiology consultation, it was found to be 'not 
considered disabling' and an electrocardiogram (EKG) was normal.

In an April 1980 service treatment report, the Veteran complained 
of chest pain.  He reported a history of heart problem in his 
family and having heart murmur.  The assessment was thoracic gas 
pain.  In July 1980, the Veteran complained of chest pain, 
shortness of breath, dizziness, and headache.  The assessment was 
viral upper respiratory infection.  An October 1980 service 
treatment record reflects that the Veteran complained of having 
dizzy spells and "pin like" chest pains.  The treating 
physician stated "[the Veteran] had not eaten properly and the 
pain in his chest is not really there but he thinks he has heart 
trouble".  No pain on palpation of the chest, point tenderness, 
or short of breath was found.  The physician noted nothing was 
found that was clinically significant.  Service treatment records 
also include an EKG report that is not dated but estimated to 
have been prepared in 1981 from the Veteran's age indicated 
therein.  The report noted the Veteran had been evaluated twice 
by cardiology per his history of heart murmur, and was "felt to 
have functional murmur" with no evidence of valvular disease.  
The diagnosis was sinus bradycardia.

Subsequent to service discharge, a January 1998 private treatment 
record reflects that the Veteran was seen for evaluation of an 
episode of chest pain and pulmonary edema in 1996.  It was noted 
that since that time, the Veteran had several episodes of 
recurrent chest pain, not related to exertion, and all of them 
were at rest.  It was also noted that he had had five to six 
emergency room visits secondary to chest pain, some of which 
required nitroglycerin, but there was no evidence or record if he 
had any myocardial ischemia or elevated enzymes at the time of 
hospitalization.  The treating physician opined that the episodes 
that he had in March 1996 were secondary to severe coronary spasm 
induced by the combination of the medications that he had 
received, which were known to induce a coronary spasm.  The 
physician noted that the Veteran had chemical evidence of 
myocardial infarction.  The diagnoses were previous myocardial 
infarction and pulmonary edema, probably secondary to coronary 
spasm; and cardiomyopathy, New York Heart [Association] Class I.  
An exercise echocardiogram revealed abnormal resting study to 
mild dilation of the left ventricle with borderline low function; 
ejection fraction to 50%; and normal response to stress with an 
increase in ejection fraction to 55%.  Following a February 1998 
coronary angiogram, the final diagnoses were normal coronary 
arteries, abnormal endothelial function, normal coronary flow 
reserve, and positive Acetylcholine.

The Veteran was afforded a VA examination in May 2008.  The VA 
examiner noted that the claims file was reviewed.  The examiner 
noted that the Veteran was seen for sharp chest pain during 
active duty service.  He also noted a cardiology evaluation 
showing a benign heart murmur, but stated there was no evidence 
of a heart disease.  A cardiac examination revealed grade 2 to 3 
out of 6 systolic murmur that was probably benign.  The diagnosis 
was a history of medication myocardial infarction with a mild 
decrease in left ventricle function.  The examiner opined that 
the Veteran's heart condition was not caused by or a result of 
episode of chest pain in service.  In support of this opinion, 
the examiner noted that the episode of chest pain described in 
his service treatment records appeared to be non-cardiac and 
there was no recurrence of similar heart symptoms for more than 
20 years.  The examiner also stated "[it] is highly likely that 
[the] [V]eteran's [current] heart condition resulted from adverse 
effects of medications given for migraine headache".

A December 2008 private medical treatment noted cardiovascular 
magnetic resonance imaging (MRI) result revealing "likely 
cardiomyopathy of unknown etiology".  The impression was normal 
left ventricular size and systolic function with a normal 
ejection fraction of 61%.  The treating physician noted that 
there were no wall motion abnormalities; normal muscle mass and 
mass index; somewhat web-like myocardium with prominent apical 
trabecula, almost meeting criteria for non-compaction; and there 
were no late gadolinium enhancement to suggest myocarditis, 
fibrosis, or infarction.

Initially, the Veteran's service treatment records for the period 
of his ACDUTRA service from May 1979 to October 1979 were 
determined to be unavailable in this case.  In this regard, the 
Veteran has stated that he had a heart murmur during boot camp 
and was sent to the Beaufort Naval Hospital while serving on 
ACDUTRA.  In October 2008, the RO requested the clinical records 
for coronary artery disease/heart condition during the period of 
May 1979 to August 1979 at the Beaumont Naval Hospital.  A 
November 2008 response from the National Personnel Records Center 
(NPRC) indicated that a search of WM Beaumont (William Beaumont 
Army Medical Center) for 1979 was conducted, but no records were 
located.  The RO made a formal finding that service treatment 
records for the Veteran's ACDUTRA service was unavailable and the 
Veteran was notified of these circumstances in a December 2009 
letter.  However, the RO incorrectly made a request for records 
at the Beaumont Army Medical Center in an attempt to obtain the 
Veteran's service treatment records at the Beaufort Naval 
Hospital, another attempt must be made to retrieve these records 
at the Beaufort Naval Hospital.

In addition, a review of the record reveals that additional 
private medical records relating to the Veteran's heart disorder 
are available in this matter that have not been obtained.  When 
VA is put on notice prior to the issuance of a final decision of 
the possible existence of certain records and their relevance, 
the Board must seek to obtain those records before proceeding 
with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A January 
1998 private treatment record reflected that the Veteran was seen 
at the A. N. Hospital in Minneapolis, Minnesota, for evaluation 
of an episode of chest pain and pulmonary edema in 1996.  The 
records relating to the treatments for the heart attack in March 
1996 are not in the claims file.  These records are relevant to 
the evaluation of the Veteran's heart disorder.  

Finally, the Board finds that the May 2008 VA examination is not 
adequate in this case.  As noted, the Veteran contends that he 
had a heart condition that preexisted military service and was 
aggravated by service.  Specifically, he stated that he was 
recently found to have congenital cardiomyopathy and contends 
that this condition was aggravated during service as evidenced by 
multiple episodes of chest pain in service.  The medical evidence 
of record reflects a current diagnosis of cardiomyopathy.  While 
the Veteran's service treatment records did not note a diagnosis 
of cardiomyopathy, there is evidence of multiple complaints of 
heart problems, to include the Veteran's reported heart murmur 
during his military training in 1979.  Although the Veteran was 
afforded a VA examination in May 2008, a determination of the 
relationship between the Veteran's current cardiomyopathy and his 
inservice episodes of heart problems, to include heart murmur 
found in 1980, has not been made, nor has an opinion been 
proffered as to whether any pre-existing disorder was aggravated 
by his military service.  The May 2008 VA physician concluded 
that "[it] is highly likely that [the] [V]eteran's [current] 
heart condition resulted from adverse effects of medications 
given for migraine headache."  As the May 2008 VA examiner did 
not provide an opinion regarding the relationship between the 
Veteran's inservice heart complaints and findings and his 
currently diagnosed cardiomyopathy, the RO should obtain a 
supplemental medical opinion in this matter.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the NPRC to locate 
and secure complete copies of the Veteran's 
service treatment records for his ACDUTRA 
service from May 1979 to October 1979, to 
specifically include any records from 
Beaufort Naval Hospital.  All attempts to 
locate and secure the Veteran's treatment 
records must be documented in the claims 
files.  If, after all procedurally 
appropriate actions to locate and secure the 
said records have been made and it is 
reasonably certain that such records do not 
exist or that further efforts to obtain those 
records would be futile, the RO must make a 
formal finding to that effect.  The RO must 
also provide the Veteran and his 
representative with a proper notice that 
includes (a) the identity of the specific 
records that cannot be obtained, (b) an 
explanation as to the efforts that were made 
to obtain those records, (c) a description of 
any further action to be taken by VA with 
respect to the claims, and (d) that the 
Veteran is ultimately responsible for 
providing the evidence.  38 C.F.R. 
§ 3.159(e).  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for a heart disorder 
since his discharge from the service.  The RO 
must then obtain copies of the related 
medical records that are not already in the 
claims file, to include all relevant records 
from A. N. Hospital in Minneapolis, 
Minnesota, relating to the Veteran's 
myocardial infarction in March 1996.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the Veteran and his 
representative and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO made 
to obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) that the 
Veteran is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

3.  Thereafter, the RO must obtain a 
supplemental medical opinion, from the VA 
physician who conducted the May 2008 
examination if available, to determine any 
relationship between the Veteran's currently 
diagnosed cardiomyopathy and his military 
service.  The claims file must be provided to 
and reviewed by the physician.  Following a 
review of the service and post service 
medical records, the physician must provide 
an opinion as to whether the currently 
diagnosed heart disorder was caused or 
aggravated by the Veteran's military service.  
The examiner must also provide an opinion as 
to whether any heart disorder diagnosed 
subsequent to service discharge represents a 
residual of any inservice disorder or 
represents a chronic disorder that began in 
service.

A complete rationale for all opinions must be 
provided.  If any requested opinion cannot be 
made without resort to speculation, the 
physician must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  If the 
physician finds that an additional 
examination of the Veteran is necessary prior 
to providing the requested opinions, one must 
be scheduled.  The report prepared must be 
typed.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  The RO must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that an examination is scheduled 
and the Veteran does not report, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

6.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


